Citation Nr: 0917021	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  05-28 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  What evaluation is warranted for right leg varicose 
veins, evaluated as noncompensably disabling prior to October 
29, 2008 and 20 percent disabling thereafter?

4.  What evaluation is warranted for left leg varicose veins, 
evaluated as noncompensably disabling prior to October 29, 
2008 and 20 percent disabling thereafter?

5.  What evaluation is warranted for a neck scar, evaluated 
as noncompensably disabling prior to October 29, 2008 and 10 
percent disabling thereafter?

6.  What evaluation is warranted for an anus scar evaluated 
as noncompensably disabling throughout the appeal?

7.  What evaluation is warranted for a right thumb scar 
evaluated as noncompensably disabling throughout the appeal?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1972 to August 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied entitlement to the service 
connection benefits and established the initial ratings that 
are currently on appeal.

The Veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Muskogee, Oklahoma in May 
2006 to present testimony on the issues on appeal.  The 
hearing transcript has been associated with the claims file.

This appeal was subject to a prior remand by the Board in 
September 2006 to ensure compliance with due process 
requirements.  The evidentiary record has been adequately 
developed in substantial compliance with all prior Board 
remand instructions and has now been returned to the Board 
for further appellate review.  


FINDINGS OF FACT

1.  The Veteran's low back condition is not attributable to 
his military service.

2.  The Veteran's cervical spine condition is not 
attributable to his military service.

3.  Prior to October 2008, the Veteran's bilateral leg 
varicose veins were asymptomatic.  

4.  Since October 2008, the Veteran's bilateral leg varicose 
veins are primarily manifested by slight persistent edema and 
pain on walking or standing for an extended duration.  

5.  Throughout the course of this appeal, the scar on the 
left side of the Veteran's neck is found to be approximately 
14 centimeters in length by 0.1 centimeters in width.  

6.  The scar resulting from an abscess removed from the 
Veteran's anus is asymptomatic.

7.  The Veteran's right thumb scar is asymptomatic.

8.  The Veteran has residual disability resulting from right 
thumb surgery that is primarily manifested by limitation of 
motion with decreased strength.  


CONCLUSIONS OF LAW

1.  A low back disability was not incurred or aggravated in 
the Veteran's active duty service; nor may it be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  A cervical spine disability was not incurred or 
aggravated in the Veteran's active duty service; nor may it 
be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

3.  The criteria for an initial compensable rating for 
varicose veins of the right leg are not met prior to October 
29, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.104 
Diagnostic Code 7120 (2008).

4.  The criteria for an initial rating in excess of 20 
percent for varicose veins of the right leg are not met as of 
October 29, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.104 
Diagnostic Code 7120 (2008).

5.  The criteria for an initial compensable rating for 
varicose veins of the left leg are not met prior to October 
29, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.104 
Diagnostic Code 7120 (2008).

6.  The criteria for an initial rating in excess of 20 
percent for varicose veins of the left leg are not met as of 
October 29, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.104 
Diagnostic Code 7120 (2008).

7.  Resolving all reasonable doubt in favor of the Veteran, 
the criteria for an initial 10 percent rating for a neck scar 
are met throughout the appellate period.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 4.1-4.14, 4.21, 4.118 Diagnostic Code 7800 
(2008).

8.  The criteria for an initial compensable rating for a scar 
of the anus are not met at any time during the appellate 
period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.118 Diagnostic 
Code 7802 (2008).

9.  The criteria for an initial compensable rating for a scar 
of the right thumb are not met at any point in the appellate 
period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.118 Diagnostic 
Code 7805 (2008).

10.  Resolving all reasonable doubt in favor of the Veteran, 
the criteria for a separate initial 10 percent rating for 
residuals of right thumb surgery, to include limitation of 
motion of the thumb, are met throughout the appellate period.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 
4.71a, DC 5228 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in October 2004, May 2006, and 
October 2006, the agency of original jurisdiction (AOJ) 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the AOJ notified the Veteran of information and 
evidence necessary to substantiate the claims for service 
connection, and subsequently for increased initial ratings 
for the claimed conditions, to include information and 
evidence that VA would seek to provide and information and 
evidence that the Veteran was expected to provide. 

The Veteran was specifically notified of the process by which 
initial disability ratings and effective dates are 
established in correspondence in May 2006.  Although this 
notice was delivered after the initial denial of the claims, 
the AOJ subsequently readjudicated the claims based on all 
the evidence in the Supplemental Statement of the Case (SSOC) 
issued in January 2009.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification letter followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect).  Thus, the Veteran was not precluded from 
participating effectively in the processing of his claims and 
the late notice did not affect the essential fairness of the 
decision.  

Due to the nature of the claims for increased ratings, as 
they are specifically appeals of the initial rating assigned 
in conjunction with the grants of service connection, 
adequate notice was not delivered prior to the initial 
assignment of the ratings.  However, once service connection 
is granted, the claim is substantiated and prior notice 
defects are rendered non-prejudicial.  Goodwin v. Peake, 22  
Vet. App. 128 (2008).  Thus, VA's duty to notify with respect 
to the increased rating claims has been satisfied.

Nonetheless, in October 2006, the AOJ notified the Veteran of 
information and evidence necessary to substantiate the claims 
for a higher initial rating.  This notice provided the 
Veteran with the process by which disability ratings are 
determined, explaining that ratings are assigned from 0 to 
100 percent, based on the rating schedule, depending on the 
nature and symptoms of the condition, the severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available post-service 
treatment records have been secured.  The Veteran has been 
medically evaluated and medical opinions have been sought in 
conjunction with his claims.  The duty to assist has been 
fulfilled. 

Service Connection

The Veteran seeks service connection for disorders of the low 
back and cervical spine, which he contends initially 
manifested in service.  Although these are separate and 
distinct claims involving different spinal segments, because 
each condition has essentially the same medical history 
portrayed in the claims file, and ultimately arrive at the 
same legal outcome, these issues will be discussed 
concurrently in the body of this decision.    

In order to establish direct service connection, three 
elements must be established.  There must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  38 C.F.R. § 3.303 (2008); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Alternatively, the nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection (here, degenerative joint disease or 
arthritis) manifested itself to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  As will 
be discussed in full below, the Veteran is now diagnosed with 
degenerative joint disease of the spine.  However, there is 
no evidence that this disease manifested itself within one 
year of separation from military service.  See, e.g., VA 
examination, October 2008 (reviewing the Veteran's pertinent 
medical history).  Thus, presumptive service connection is 
not warranted and the remainder of this decision will address 
the merits of direct service connection.  

In the present case, the Veteran had multiple medical 
complaints during military service, to include reports of 
occasional low back and neck pain.  For example, in September 
1975, the Veteran reported waking with a stiff neck that the 
Veteran attributed to sleeping in a draft the night before.  
Examination of the neck was within normal limits and the 
diagnosis was "stiff neck [of] questionable etiology."  In 
June 1977 the Veteran reported pain on the left side of his 
neck.  He was diagnosed with cervical strain.  In November 
1977 the Veteran reported injuring his back the day before 
while pushing a vehicle.  He was diagnosed with paraspinal 
spasm and restricted to quarters for 24 hours.  Three days 
after the initial injury, the Veteran was examined and 
reported to be feeling fine.  In August 1979, the Veteran 
reported acute back pain after lifting a steel bar.  In 
December 1979, he reported recurrent back pain after lifting 
30 gallons.  He was diagnosed with low back sprain with a 
notation of questionable early disk disease.  However, x-rays 
of the lumbosacral spine taken in May 1980 revealed some 
increased lordosis, or curvature, of the lower lumbar spine, 
but the remainder of the study was unremarkable and did not 
show any degenerative changes at the conclusion of military 
service.  See Service treatment records; see also Dorland's 
Illustrated Medical Dictionary 1090, (31st ed. 2007) 
(defining lordosis).

In providing medical history for his separation examination 
in June 1980, the Veteran reported a number of medical 
problems and described his overall health as fair.  Related 
to his back pain, he reported experiencing paraspinal spasm 
treated with bed rest, as well as strained lumbosacral spine 
area that occurred after excess lifting treated by ultrasound 
and moist heat during military service.  However, upon 
examination, the spine was clinically evaluated as normal.  
Separation examination, June 1980.  Considering all of the 
service treatment records, particularly the x-ray and 
clinical evaluations at separation which produced essentially 
normal results, the Veteran's in-service complaints of back 
and neck pain appear to be acute and transitory in nature, 
rather than representing a chronic spine disability.  See VA 
examination, October 2008.  In particular, the low back 
complaints appear to be directly related to individual 
instances of heavy lifting.  See Service treatment records.  

If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2008).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. 
§ 3.303(b) (2008).  In this case, there is no credible 
showing of continuity of symptoms since service.  Instead, 
upon medical evaluation conducted in conjunction with a 
civilian Worker's Compensation claim in August 2005, the 
Veteran reported low back pain, thigh numbness, and muscle 
spasms with onset in June 2005.  He denied any previous 
injury to the low back.  See Private medical evaluation, 
August 2005.  

Evidence in the form of lay testimony is competent if it is 
limited to matters that the witness has actually observed and 
is within the realm of the witness's personal knowledge.  See 
Layno v. Brown, 6 Vet. App. 465, 467-69 (1994); 38 C.F.R. 
§ 3.159(a)(2) (2008).  Here, the Veteran is competent to 
testify as to his own occurrences of back and neck pain.  
However, the Board finds that the Veteran's allegation of 
continuity of back and neck pain since service is 
inconsistent with other evidence of record.  Specifically, in 
the Worker's Compensation claim previously mentioned, the 
Veteran described a post-service onset of pain with no prior 
injury.  As such, it appears that self-interest or a bias 
toward obtaining monetary benefits may be a factor in the 
Veteran's statements regarding his back and neck pain.  
Essentially, the Veteran cannot credibly state that his back 
condition is attributable to his military service and that it 
is attributable to a post-service accident on the job with no 
prior injury.  

Furthermore, upon VA examination in October 2008 the Veteran 
stated that he has had continuing pain since service, but has 
not mentioned this to any medical providers because he "is 
not a complainer."  The absence of complaint for persistent 
neck and back pain for many years after the Veteran's 
separation from service is evidence against the claim, 
particularly in light of private treatment records addressing 
many minor ailments from splinters to sore throats which are 
associated with the claims file.  See, e.g.,  Private 
treatment records by Dr. CM, February 1993 & July 1986; see 
also  Maxson v. Grober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(noting that it was proper to consider the Veteran's entire 
medical history, including the lengthy period of absence of 
complaint with respect to the condition he now raised).  

It is also noted that in October 1989 the Veteran reported 
back pain to his private physician, however in light of a 
normal MRI and the severity of the symptoms described, the 
physician found that the Veteran's back disorder "has a 
significant psychological overlay."  In all, the Board finds 
that the preponderance of the credible evidence does not show 
that the Veteran has had a chronic back and neck disability 
since military service.

As of the most recent VA examination, the Veteran is now 
diagnosed with degenerative joint disease of the lumbosacral, 
thoracic, and cervical spine.  However, based upon factors to 
include those mentioned above such as the absence of 
complaint for many years after service and normal diagnostic 
imaging conducted in the interim between military service and 
the diagnosis of degenerative joint disease, the examiner 
opined that neither the Veteran's low back disorder nor his 
cervical spine disorder were medically related to his 
military service.  VA examination, October 2008.  

The Board acknowledges that the Veteran has raised an 
argument regarding the sufficiency of the medical 
qualifications of the October 2008 VA examiner as she is an 
advanced registered nurse practitioner (ARNP) as opposed to 
an orthopedic physician.  See Appellant's brief, April 2009.  
However, under 38 C.F.R. 
§ 3.159(a)(1) (2008), "competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions."  A registered nurse 
practitioner is one who, by definition, has 'advanced 
education and clinical training in a specialized area of 
health care ... [and] can diagnose, prescribe, and perform 
procedures.'  Dorland's Illustrated Medical Dictionary 1326 
(31st ed. 2007).  A nurse practitioner, having completed 
medical education and training, thus fits squarely into the 
requirement of 
§ 3.159(a)(1) as one competent to provide diagnoses, 
statements, or opinions."  Cox v. Nicholson, 20 Vet. App. 
563, 569 (2007).  In addition, the October 2008 examination 
report was reviewed and approved by a medical doctor.  Absent 
credible evidence to the contrary, the Board is not in a 
position to further question the results of this exam.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Therefore, in the absence of credible evidence of continuity 
since service or of a medical nexus between the currently 
diagnosed degenerative joint disease of the spine and the in-
service complaints of back and neck pain, service connection 
for conditions of the low back and cervical spine are not 
warranted.  As the preponderance of the evidence is against 
the Veteran's claims, the benefit of the doubt provision does 
not apply.

Disability Evaluations

The Veteran seeks a higher evaluation for his service-
connected varicose veins and scars of the neck, anus, and 
right thumb.  Disability evaluations are determined by the 
application of VA's Schedule for Rating Disabilities, which 
is based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A § 1155 (West 2002); 38 C.F.R. Part 4 (2008).  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2008). 

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In appeals concerning the 
assignment of an initial rating, higher evaluations for 
separate periods based on the facts found during the appeal 
period are available.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  However, the current level of disability is of 
primary concern in a claim for an increased rating; and the 
more recent evidence is generally the most relevant in such a 
claim, as it provides the most accurate picture of the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  That being said, given unintended 
delays during the appellate process, VA's determination of 
the "current level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
that the increased rating claim has been pending.  In those 
instances, such as in regard to the Veteran's varicose veins 
and scar of the neck, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
However, in the present case, the symptoms of the Veteran's 
service-connected anal scar and right thumb scar have 
remained relatively constant throughout the appellate period.  
Thus, staged ratings are not necessary in regard to those 
claims.    

Varicose veins

Service connection was established for varicose veins of the 
bilateral legs by rating decision in February 2005.  Each leg 
was evaluated as noncompensably disabling under DC 7120.   
During the pendency of this appeal, however, the evaluation 
for each leg was increased to 20 percent disabling effective 
as of October 29, 2008, the date of the most recent VA 
examination.  See Rating decision, December 2008.  

The Board observes that the schedular criteria by which 
certain cardiovascular disorders are rated changed during the 
course of the current appeal.  This revision was made 
effective on October 6, 2006.  See 71 Fed. Reg. 52,460 
(September 6, 2006).  Importantly, however, no changes were 
made to the diagnostic code pertinent to the Veteran's claim.  
38 C.F.R. § 4.104, DC 7120 (2008).  

According to DC 7120, asymptomatic palpable or visible 
varicose veins are rated noncompensably (0 percent) 
disabling.  Varicose veins with findings of intermittent 
edema of an extremity or aching and fatigue in leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of extremity or compression hosiery, are rated 10 
percent disabling.  Varicose veins with findings of 
persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema, are rated 20 percent disabling.  Varicose veins with 
findings of persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration, are rated 40 
percent disabling.  Varicose veins with findings of 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration, are rated 
60 percent disabling.  Varicose veins with findings of 
massive board-like edema with constant pain at rest are rated 
100 percent disabling.  A Note to Diagnostic Code 7120 
provides that these ratings are for involvement of a single 
extremity.  If more than one extremity is involved, each 
extremity is to be rated separately and combined (under 38 
C.F.R. § 4.25), using the bilateral factor (38 C.F.R. § 
4.26), if applicable.  38 C.F.R. § 4.104 (2008). 

In December 1998, the Veteran presented to a private 
physician for a check of his varicose veins.  The physician 
noted the presence of large varicose veins in his right leg 
and upper thigh, but noted no symptoms of edema, aching, or 
fatigue.  No further treatment or surgical intervention was 
prescribed.  Furthermore, there is no other objective 
evidence of any symptomatology related to varicose veins 
prior to October 2008.  Therefore, prior to October 2008 the 
Veteran's varicose veins were asymptomatic and warrant no 
higher than a zero percent evaluation.  38 C.F.R. § 4.104, DC 
7120 (2008).  

Upon examination in October 2008, however, the Veteran 
reports swelling, fatigue and aching in his legs, 
particularly if walking or standing longer than 10 or 15 
minutes.  The examiner examined the Veteran and found a trace 
amount of pretibial edema that was determined to be 
persistent but not board-like.  Skin was warm to the touch.  
No ulcerations, tenderness, stasis pigmentation or eczema was 
identified.  VA examination, October 2008.  

As there is no stasis pigmentation or eczema, the next higher 
rating of 40 percent is not warranted.  In the absence of 
persistent ulceration, a rating of 60 percent is not 
applicable.  Finally, as the Veteran's trace edema is not 
determined to be massive or board-like a 100 percent rating 
is not available.  As such, since October 2008, the Veteran's 
varicose veins are most consistent with a rating of 20 
percent, and no higher.  38 C.F.R. § 4.104, DC 7120 (2008).  

Scars-General

The Board now turns to a discussion of the ratings 
established for the Veteran's service-connected scars of the 
neck, anus, and right thumb.  The Board notes that 
regulations pertaining to the evaluation of scars were 
revised effective as of October 23, 2008.  73 Fed. Reg. 54708 
(Sept. 23, 2008) (codified at 38 C.F.R. § 4.118 (2008)).  
This new regulation indicates, however, that the revised 
provisions are applicable only to claims received on or after 
October 23, 2008.  Id.  Accordingly, these revisions do not 
apply to the present claims which were received in October 
2004.  Therefore, the Veteran's claims for increased ratings 
for his service-connected scars of the neck, anus, and right 
thumb will be considered solely under the criteria effective 
on the date of the claims. 

Under the criteria for scars, DC 7800 rates scars of the 
head, face, and neck based on disfigurement.  Note (1) to 
this code provides that the 8 characteristics of 
disfigurement, for purposes of this evaluation are:  scar is 
5 or more inches (13 or more centimeters) in length; scar is 
at least one-quarter inch (0.6 centimeters.) wide at the 
widest part; surface contour of scar is elevated or depressed 
on palpation; scar is adherent to underlying tissue; skin is 
hypo-or hyper-pigmented in an area exceeding six square 
inches (39 square centimeters); skin texture is abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 square centimeters; 
underlying soft tissue is missing in an area exceeding six 
square inches (39 square centimeters); skin is indurated and 
inflexible in an area exceeding six square inches (39 square 
centimeters).

Diagnostic Code 7800 provides that a skin disorder with one 
characteristic of disfigurement of the head, face, or neck is 
rated 10 percent disabling.  Visible or palpable tissue loss 
and either gross distortion or asymmetry of a feature or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips) is evaluated based 
upon the following:  (a) one feature or paired set, or with 
two or three characteristics of disfigurement is rated 30 
percent disabling;  (b) two features or paired sets or with 
four or five characteristics of disfigurement is rated 50 
percent disabling; and  three or more features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with six or more 
characteristics of disfigurement is rated 80 percent 
disabling.  38 C.F.R. § 4.118 (2008) (as effective prior to 
October 23, 2008).

DC 7801 applies to scars, other than on the head, face, or 
neck, that are deep or that cause limited motion.  This type 
of scar in an area or areas exceeding 6 square inches (39 
square centimeters) is rated 10 percent disabling.  Scars in 
an area or areas exceeding 12 square inches (77 square 
centimeters) are rated 20 percent disabling.  Scars in an 
area or areas exceeding 72 square inches (465 square 
centimeters) are rated 30 percent disabling.  Scars in an 
area or areas exceeding 144 square inches (929 square 
centimeters) are rated 40 percent disabling.  Note (1) to 
Diagnostic Code 7802 provides that scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (2) provides that a deep scar is one associated 
with underlying soft tissue damage.  Id.  

DC 7802 applies to scars, other than on the head, face, or 
neck, that are superficial and do not cause limited motion.  
A superficial scar is one not associated with underlying soft 
tissue damage.  To be compensable under this DC, the scar 
must cover an area or areas of 144 square inches or greater.  
Id.  

DC 7803 provides a 10 percent evaluation for scars that are 
superficial and unstable.  An unstable scar is one where, for 
any reason, there is frequent loss of covering of skin over 
the scar.  A 10 percent rating is also applicable under 
Diagnostic Code 7804 for scars that are superficial and 
painful on examination.  The 10 percent evaluation is for 
application where a scar is located on the tip of a finger or 
of a toe even though amputation of the part would not warrant 
a compensable rating.  Scars other than those discussed above 
are to be rated based on limitation of function of the 
affected part under Diagnostic Code 7805.  Id.  

        Neck scar

Service treatment records reflect that in November 1976 the 
Veteran had a facial mass surgically removed from the left 
side of his neck.  There is no evidence of record of any 
complaints of or treatment sought for symptomatology related 
to this scar.  However, the Veteran's scar was examined in 
conjunction with the present claim in October 2008.  The 
examiner states that the scar measured 14 centimeters in 
length by 0.1 centimeters in width (14 cm x 0.1 cm = 1.4 
square centimeters).  The scar is slightly hypopigmented, but 
not tender to touch.  Skin texture is normal and the scar is 
stable.  There is no elevation or depression of the surface.  
The scar is superficial.  There is no inflammation, edema or 
keloid formation.  There is no induration or inflexibity of 
the skin.  The examiner determines that no functional 
limitation is imposed by the scar.  VA examination, October 
2008.  

The examiner's findings are consistent with one 
characteristic of disfigurement based on a scar greater than 
13 centimeters in length.  38 C.F.R. § 4.118, DC 7800 Note 
(1) (2008).  Although measurements of the scar are not of 
record prior to October 2008, the Board finds that it is more 
likely than not that the scar has remained relatively the 
same size throughout the course of the present appeal.  
Therefore, resolving any reasonable doubt in the Veteran's 
favor, the Board finds that a 10 percent evaluation is 
warranted throughout the appellate period.  38 C.F.R. § 3.102 
(2008).  

There is no evaluation in excess of 10 percent that is 
available for a scar of the neck in the absence of visible or 
palpable tissue loss, or more than one characteristic of 
disfigurement present.  38 C.F.R. § 4.118, DC 7800 (2008).  
The Board acknowledges the Veteran's contention that he 
experiences numbness in the area surrounding the scar and 
occasionally cuts himself when shaving in that area.  See VA 
examination, October 2008; see also Board hearing transcript, 
May 2006.  However, there are no diagnostic criteria 
pertinent to evaluating scars that provide a rating based on 
localized numbness.  Instead, superficial scars such as the 
Veteran's are only eligible for an additional rating if the 
scar is found to be unstable or painful on examination.  
Neither is the case here.  See VA examination, supra.  
Therefore, an evaluation of 10 percent, and no higher, is 
warranted throughout the appellate period.  

        Anal scar

Service treatment records reflect that the Veteran had a 
perirectal abscess incised and drained during service in 
January 1975.  There is no evidence of record of any 
complaints of or treatment sought for symptomatology related 
to this scar.  Upon examination in October 2008, the Veteran 
denied any other bodily scars other than the neck and right 
thumb.  VA examination, October 2008.  In the absence of any 
identifiable symptomatology, a compensable evaluation cannot 
be assigned. 38 C.F.R. § 4.118 (2008).  

        Right thumb scar

Service connection was established for a right thumb scar by 
rating decision in February 2005.  The scar was evaluated as 
noncompensably disabling under DC 5224-7805.   Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  38 C.F.R. § 4.27 
(2008).  However, in the present case, DC 5224 evaluates 
based on ankylosis or immobility of the thumb.  38 C.F.R. 
§ 4.71a (2008).  DC 7805 states that scars other than those 
of the head, face or neck, and that are not greater than 6 
square inches (39 square  centimeters), unstable, or painful 
on examination, should be rated on limitation of function of 
the affected part.  Id.  

The assignment of a particular diagnostic code to evaluate a 
disability is dependent on the facts of a particular case.  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis, and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, the Board has considered whether 
another rating code is "more appropriate" than the one used 
by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  The changes made herein will be discussed fully 
below.
It is important to note that the Veteran states that he is 
not in disagreement about the evaluation of the scar itself, 
but rather about the proper evaluation of the loss of 
strength and function regarding his right thumb.  See Notice 
of disagreement, April 2005.  Nonetheless, the Veteran's scar 
is currently evaluated based on limitation of function, as 
identified by application of DC 7805.  

Upon examination in October 2008, a scar is identified over 
the dorsum of the right thumb.  The Board notes that in one 
instance in the examination report, the scar is identified as 
being on the left thumb; however, throughout the remainder of 
the report, including the section listing diagnostic 
impressions, the scar is correctly identified as occurring on 
the service-connected right thumb.  Therefore, the Board 
determines that the mention of the left thumb is a 
typographical error only and the examination is adequate for 
evaluation purposes.  

The scar measures 4 cm in length and 0.1 cm in width (0.4 
square centimeters).  The scar is not tender.  There is no 
adherence to underlying tissue.  The texture of the skin is 
normal.  The scar is superficial and stable.  There is no 
elevation or depression of the surface contour.  There is no 
inflammation, edema, keloid formation, induration, or 
inflexibility found upon exam.  The examiner identifies no 
functional limitation imposed by the scar.  

The metacarpophalangeal joint is absent on x-ray which is 
consistent with the surgical scar over this area.  The 
proximal phalangeal joint is limited to 0 to 30 degrees range 
of motion, and 0 to 70 degrees range of motion is identified 
as normal.  VA examination, October 2008.  The Veteran is 
noted to have full range of motion at the distal phalangeal 
joint of the thumb.  Based upon the foregoing, as there is 
movement identified in the remaining joints of the thumb, a 
compensable rating is not warranted under DC 5224 which 
evaluates ankylosis.  

However, DC 5228 evaluates based on limitation of motion of 
the thumb.  This is determined to be more appropriate than DC 
5224 as it is most consistent with the functional impairment 
presented by the Veteran's thumb disability.  DC 5228 states 
that limitation of motion of the thumb rated is afforded the 
same rating regardless of whether the minor or major hand 
(i.e. right hand or left hand dominant) is affected.  
Evaluations are assigned based on the size of the gap present 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  For a gap of less than one 
inch (2.5 centimeters) a noncompensable rating is assigned; a 
gap of one to two inches (2.5 to 5.1 centimeters) warrants a 
10 percent evaluation; and a gap of more than two inches (5.1 
centimeters) warrants a 20 percent evaluation.  38 C.F.R. 
§ 4.71a, DC 5228 (2008).  

In this case, the Veteran is unable to oppose the thumb to 
the fingers, but is able to oppose the fingers to the thumb.  
There is no gap between the tip of the thumb when there is 
opposition of the fingers and no gap between the tips of the 
fingers on the proximal transverse crease of the palm with 
maximal flexion of the fingers.  The Veteran has decreased 
strength in the thumb upon gripping, pushing, pulling, and 
twisting, but dexterity is normal.  The Veteran demonstrates 
a good pincer grasp.  There is normal range of motion of the 
remaining digits.  VA examination, October 2008.  

In all, as the Veteran is described as being unable to oppose 
the thumb to the fingers, and this is the action upon which 
the gap is measured in DC 5228, the Board resolves all 
reasonable doubt in the Veteran's favor and determines that 
some gap exists, despite the examiners finding that there is 
no gap when the fingers are opposed to the thumb.  The Board 
determines that this is most consistent with a 10 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5228.  As such, throughout 
the appellate period, the Veteran's right thumb disability 
warrants a separate evaluation of 10 percent, and no more.  
In the interest of clarity, the Board will recharacterize the 
service-connected disability as a noncompensable scar of the 
right thumb and a 10 percent evaluation for residuals of 
surgery of the right thumb, specifically limitation of motion 
of the thumb.  See also 38 C.F.R. § 4.40 (2008); DeLuca v.  
Brown, 8 Vet. App. 202 (1995).  

Conclusion

Lastly, in reaching the above decisions, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the appellant, as required by the holding of 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions of 38 C.F.R. § 3.321(b)(1).  
The Board finds that the evidence of record does not present 
"an exceptional or unusual disability picture so as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. 
§ 3.321(b)(1) (2008).  In this case, there has been no 
assertion or showing by the appellant that any of his 
service-connected disabilities have necessitated frequent 
periods of hospitalization or other impairment of a similar 
degree.  


While the appellant may assert that his disabilities have 
generally interfered with his employability, the evidence of 
record simply does not support a conclusion that any such 
impairment is beyond that already contemplated by the 
applicable schedular criteria.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  In the absence of the factors set forth above, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for a low back disorder is denied.

Service connection for a cervical spine disorder is denied.

A compensable evaluation for right leg varicose veins prior 
to October 29, 2008, and an evaluation in excess of 20 
percent thereafter, is denied.

A compensable evaluation for left leg varicose veins prior to 
October 29, 2008, and an evaluation in excess of 20 percent 
thereafter, is denied.  

Subject to the laws and regulations governing the payment of 
monetary benefits, a 10 percent initial rating for a scar on 
the left side of the Veteran's neck, effective prior to 
October 29, 2008, is granted.

An initial evaluation in excess of 10 percent for a scar on 
the left side of the Veteran's neck, effective as of October 
29, 2008, is denied.

An initial compensable evaluation for an anus scar is denied.

An initial compensable evaluation for a right thumb scar is 
denied.

Subject to the laws and regulations governing the payment of 
monetary benefits, a separate 10 percent initial rating for 
limitation of motion of the right thumb is granted.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


